Citation Nr: 1015275	
Decision Date: 04/27/10    Archive Date: 05/06/10

DOCKET NO.  08-06 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.    Entitlement to service connection for headaches.  

2.  Entitlement to service connection for a right shoulder 
disorder. 

3.  Entitlement to service connection for a disability 
manifested by dizziness.   

4.  Entitlement to service connection for a disability 
manifested by numbness of the hands. 

5.  Entitlement to service connection for a cervical spine 
disorder. 

6. Entitlement to service connection for a lumbar spine 
disorder. 

7.  Entitlement to service connection for a psychiatric 
disorder.  




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from September 
2003 to June 2006.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  

The issues of entitlement to service connection for a 
cervical spine disorder, a lumbar spine disorder, and a 
psychiatric disorder are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's headache disorder is related to his 
military service. 

2.  The medical evidence of record shows that the Veteran 
does not have a current diagnosis of a right shoulder 
disorder.

3.  The medical evidence of record shows that the Veteran 
does not have a current diagnosis of a disability manifested 
by dizziness.
 
4.  The medical evidence of record shows that the Veteran 
does not have a current diagnosis of a disability manifested 
by numbness of the hands.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for headaches have 
been met.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2009). 

2.  The criteria for service connection for a right shoulder 
disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. § 3.303 (2009). 

3.  The criteria for service connection for a disability 
manifested by dizziness have not been met.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2009). 

4.  The criteria for service connection for a disability 
manifested by numbness of the hands have not been met.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

As to the issue of entitlement to service connection for 
headaches, in this case, the Board is granting in full the 
benefit sought on appeal.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either 
the duty to notify or the duty to assist, such error was 
harmless and need not be further considered.  

As to the remaining issues decided below, the VCAA duty to 
notify was satisfied by way of letters sent to the Veteran in 
August 2006 and March 2007 that fully addressed all notice 
elements and both were sent prior to the initial RO decision 
in this matter.  The letters informed him of what evidence 
was required to substantiate the claims and of his and VA's 
respective duties for obtaining evidence.  

There is no allegation from the Veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of these claims.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in August 2006, and 
again in March 2007, the RO provided the Veteran with notice 
of what type of information and evidence was needed to 
establish disability ratings, as well as notice of the type 
of evidence necessary to establish an effective date.  With 
these letters, the RO effectively satisfied the remaining 
notice requirements with respect to all issues on appeal.  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  
 
Next, VA has a duty to assist the Veteran in the development 
of the claims.  This duty includes assisting him in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2009).  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a Veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing an in-service event, 
injury, or disease, or manifestations of certain diseases 
during the presumptive period; (3) an indication that the 
disability or symptoms may be associated with service; and 
(4) whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  
38 U.S.C. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2009).  

With respect to the third factor above, the types of evidence 
that "indicate" that a current disability "may be 
associated" with service include, but are not limited to, 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

First, the RO has obtained service treatment records and VA 
outpatient records.  
Next, VA medical examinations were obtained.  See 38 C.F.R. § 
3.159(c)(4) (2009).  To that end, when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds 
that the VA examinations obtained in this case are adequate 
and provide an adequate basis for adjudicating the claims.  
The claims file was reviewed, the Veteran was examined, and 
diagnostic tests were performed.  Accordingly, the Board 
finds that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issues on appeal 
has been met.  38 C.F.R. § 3.159(c) (4) (2009).

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims.  Hence, no further notice or 
assistance is required to fulfill VA's duty to assist in the 
development of the claims.  Smith v. Goober, 14 Vet. App. 227 
(2000), off's, 281 F.3d 1384 (Fed. Cir. 2002); Della Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service, 
and for some disorders, may be presumed if manifested to a 
compensable degree within the first post service year.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a), 3.307, 3.309.  If a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptoms after 
service is required for service connection.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v.  Brown, 4 Vet. App. 309, 314 
(1993).

Service connection presupposes a current diagnosis of the 
claimed disability.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).; Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004) (holding that service connection requires a 
showing of current disability); see also Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998) (holding that a grant of service 
connection requires that there be a showing of disability at 
the time of the claim, as opposed to some time in the distant 
past).  Service connection is not warranted in the absence of 
a current diagnosis.

Headaches

The Veteran contends that he has headaches that are related 
to an in-service injury to his neck.  His service treatment 
records include an April 2006 record noting that he had been 
attending physical therapy since March 2006, status post a 
one year injury to the neck.  

After service, the Veteran was examined by VA in September 
2006, and he reported having headaches from neck pain.  The 
examiner diagnosed chronic myofacial headaches by history.  

The Veteran underwent a VA brain examination in December 
2008.  The examiner stated that the claims file was not 
available but that he had reviewed the September 2006 VA 
examination report.  The Veteran reported having had a 
concussion in service and that he has had frequent headaches 
since that incident.  The examiner diagnosed residual 
headaches related to traumatic brain injury, status post 
concussion in March 2006 during active service. 

Here, the record shows that the Veteran sustained a head 
injury during service.  He has stated that he has had 
headaches since that time.  While the service treatment 
records do not show treatment for headaches, the Veteran is 
competent to describe his symptoms.  The Board notes that 
Veteran is competent to give evidence about what he 
experienced; for example, he is competent to discuss the pain 
and other experienced symptoms.  See e.g. Layno v. Brown, 6 
Vet. App. 465 (1994).  Furthermore, lay evidence concerning 
continuity of symptoms after service, if credible, is 
ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  Here, at service separation in 
June 2006, the Veteran reported having frequent or severe 
headaches.  He submitted this claim one month after 
separation.  This supports his claim of continuing headaches 
during service and supports his credibility.  

The Veteran has been diagnosed with headaches related to the 
in-service injury by a VA examiner.  This finding is highly 
probative of this issue and is credible evidence associating 
the diagnosed headaches with service.  The finding stands 
uncontradicted in the record.  While the examiner did not 
have access to the claims file, a medical finding may not be 
discounted solely because the examiner did not review the 
claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 
304 (2008).  Additionally, the Board may not simply disregard 
a medical opinion solely on the rationale that the medical 
opinion was based upon a history given by the Veteran.  
Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005); Coburn 
v. Nicholson, 19 Vet. App. 427, 432 (2006) (noting that 
reliance on Veteran's statement renders a medical report 
incredible only if the Board rejects the statement of the 
Veteran).  Here the history provided by the Veteran is 
supported by the clinical record.  In view of the above, the 
Board finds that service connection for headaches is 
warranted.  

A Right Shoulder Disorder, A Disability Manifested by 
Dizziness, and A Disability Manifested by Numbness of the 
Hands

The Evidence

The Veteran's service treatment records show that at service 
entrance, in May 2003, he denied having or ever having had a 
painful shoulder, dizziness, or numbness or tingling.  During 
service, he complained of right shoulder pain on several 
occasions.  On the Report of Medical History at service 
separation, he reported a history of shoulder pain, 
dizziness, and numbness or tingling.  The examination report 
at service separation noted tenderness on palpation of the 
trapezious muscle; muscle spasm of the trapezius muscle was 
also noted.  There was a notation that shoulder/neck pain had 
started a year and half before.  Notably, no sensory 
abnormalities were noted on examination.  

After service, the Veteran underwent a VA orthopedic 
examination in September 2006.  The claims file was reviewed.  
The Veteran complained of right shoulder pain.  The examiner 
found that the right shoulder was normal without any 
deformity or swelling.  Active and passive ranges of motion 
were normal and X-rays of the right shoulder were normal; the 
diagnosis was normal right shoulder.  The examiner opined 
that the current complaints were not related to service 
because there were no skeletal changes for the subjective 
complaints, and range of motion and X-rays were within normal 
limits.  

On VA general medical examination in September 2006, the 
Veteran complained of dizziness with shortness of breath with 
change of posture.  Diagnoses included postural syncope by 
history, and subjective complaints of numbness in both hands 
without objective evidence of neuropathy, clinically.  

A November 2007 VA outpatient treatment record shows that the 
Veteran complained of tingling of the right hand.  An EMG 
test was noted to be normal.  The Veteran denied dizziness.  

On VA brain examination in December 2008, the Veteran denied 
dizziness.  An EMG was noted to be normal that same month.  

Discussion  

The evidence does not support a finding that the Veteran 
currently has a right shoulder disorder, a disability 
manifested by dizziness, and/or a disability manifested by 
numbness of the hands.   It is well-settled that the law 
limits entitlement for service-related diseases and injuries 
to cases where the underlying in-service incident has 
resulted in a disability, the first prong of a successful 
claim of service connection.  In the absence of proof of a 
present disability, there is no valid claim presented.  See 
Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992). 

Without evidence of a current disability, the Veteran's 
claims for service connection must be denied.  See Sanchez-
Benitez v. West, 13 Vet. App. 282 (1999); dismissed in part 
and vacated in part on other grounds, Sanchez-Benitez v. 
Principi, 239 F.3d 1356 (Fed. Cir. 2001) (noting that "[p]ain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted.").  

A Right Shoulder Disability

Service records show that the Veteran was seen in service for 
complaints of right shoulder pain and at service separation 
he gave a history of right shoulder pain.  In this case, 
while the Veteran complains of pain, pain alone does not in 
and of itself constitute a disability, and the Veteran has 
not been diagnosed with any right shoulder disorder.  See 
supra Sanchez-Benitez, 13 Vet. App. at 282.  X-rays were 
noted to be normal and the VA examination in September 2006 
specifically diagnosed normal right shoulder.  In this case, 
pain alone does not in and of itself constitute a disability, 
and the Veteran has not been diagnosed with any pertinent 
disability.  Accordingly, service connection for a right 
shoulder disability is denied.  

A Disability Manifested by Dizziness and A Disability 
Manifested by Numbness of the Hands

The Veteran's service treatment records do not reveal any 
complaints, diagnoses, or treatment for dizziness or numbness 
of the hands.  The medical evidence reflects complaints of 
and a history of dizziness and numbness of the hands.  
However, the medical evidence does not reveal any 
disabilities or abnormalities which have been so diagnosed.  

In this case, symptoms alone do not in and of themselves 
constitute a disability, and the Veteran has not been 
diagnosed with any pertinent disorder.  Accordingly, service 
connection for dizziness and for numbness of the hands is 
denied.  

Conclusion

In this case, the only evidence of record supporting the 
Veteran's claims is his own lay opinion that he currently has 
disabilities that are related to his service.  The Veteran is 
certainly competent to testify as to symptoms.  However, he 
is not competent to render a medical diagnosis.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007) (noting that lay testimony 
is competent to establish the presence of observable 
symptomatology that is not medical in nature); see also 
Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (finding that 
certain disabilities are not conditions capable of lay 
diagnosis).  Thus, the Veteran's lay opinion does not 
constitute competent medical evidence and lacks probative 
value.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997), 
aff'd, 142 F.3d 1434 (Fed. Cir. 1998); YT v. Brown, 9 Vet. 
App. 195, 201 (1996); Espiritu v. Derwinski, 2 Vet. App. 491, 
494-5 (1992).  The Board accepts the Veteran's description of 
his symptoms.  38 C.F.R. § 3.159; Jandreau v. Nicholson, 492 
F.3d 1372, 1376-77 (Fed. Cir. 2007).  However, the other 
evidence of record outweighs these statements because of the 
consistent absence of pertinent objective findings, to 
include on diagnostic studies.  

In light of the above, the Board finds that there is no 
medical or diagnostic evidence of record showing a current 
diagnosis of a right shoulder disorder, a disability 
manifested by dizziness, or a disability manifested by 
numbness of the hands.  The Board recognizes that the 
Veteran's service treatment records show treatment for 
complaints of right shoulder pain and he reported a history 
of shoulder problems, dizziness, and numbness of the hands at 
service separation.  However, it is evident that any 
manifestations claimed were acute and transitory, and 
resolved without residual disability given that there is no 
competent medical evidence showing a post-service diagnosis 
for any of these disabilities.  While the Board recognizes 
the Veteran's subjective complaints, there are no objective 
signs of any abnormality.  Therefore, the Board finds that 
the evidence is against the Veteran's claims for service 
connection.   

In reaching this decision, the Board considered the doctrine 
of reasonable doubt. However, since the preponderance of the 
evidence is against the claims, the benefit of the doubt 
doctrine does not apply and the claims must be denied.  38 
U.S.C.A. 
§ 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. 
Cir. 2001) (holding that "the benefit of the doubt rule is 
inapplicable when the preponderance of the evidence is found 
to be against the claimant"); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  


ORDER

Service connection for headaches is granted. 

Service connection for a right shoulder disorder is denied. 

Service connection for a disability manifested by dizziness 
is denied.  

Service connection for a disability manifested by numbness of 
the hands is denied. 


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claims so that he is afforded 
every possible consideration.  

The Veteran seeks service connection for cervical and lumbar 
spine disorders.  His service records show treatment for a 
neck injury and neck pain, as well as for a lumbar injury.  
On VA examination in September 2006, the examiner found that 
the Veteran had a normal cervical spine without any residual 
of trauma, and a normal right shoulder.  X-rays were noted to 
be normal.  However, a private examiner, Dr. Craig Smith, a 
chiropractor, stated in an April 2007 letter that the Veteran 
had been under his care from May 20, 2003, to September 26, 
2003, and that he returned as a patient on January 31, 2007, 
with severe neck pain.  He also stated that the Veteran had a 
marked acceleration of the degenerative process of his 
cervical spine.  In a March 2007 statement, the Veteran 
stated that he was treated for neck and back conditions by 
Dr. Smith.  An attempt to obtain this clinician's records has 
not been made.  Additionally while the September 2006 VA 
examiner stated that the Veteran's lumbar spine was normal, 
the Veteran has stated that he has been treated by 
chiropractors for his lumbar spine disorder (see VA 
examination report of September 2006).  An attempt to obtain 
these records has not been made.    

The record shows that the Veteran was treated in service for 
depression and adjustment disorder in May 2006.  At 
separation in June 2006, depression with anxiety and 
adjustment disorder were noted.  A May 2006 Naval 
Administrative Discharge memo noted personality disorder.  VA 
outpatient treatment records show findings of depression and 
bipolar disorder.  When the Veteran was examined by VA in 
September 2006, the examiner stated that he had reviewed the 
claims file but that there was no detailed information as to 
the Veteran's psychiatric treatment.  He stated that it was 
difficult to form any definitive conclusions at this time due 
to lack of any psychiatric records in the file and that a 
conclusion at this time cannot be resolved without mere 
speculation due to the lack of supportive documentation in 
the claims file.  The examiner diagnosed adjustment disorder 
with mixed disturbance of emotions and conduct; alcohol and 
cocaine abuse; and personality disorder.  He opined that it 
was likely that the Veteran's symptoms at this time were 
mainly a presentation of personality issues and substance 
abuse.  Subsequent to the examination, additional service 
treatment records were submitted by the Veteran which 
included records not previously in the file and which 
referred to psychiatric findings, and additional VA 
outpatient treatment records have been associated with the 
file.  Thus, another examination with an opinion is 
necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran, and afford him 
the opportunity to identify or submit any 
additional pertinent evidence in support 
of his claims.  Specifically, in 
contacting the Veteran, request that the 
Veteran provide authorization such that 
the RO may attempt to obtain the private 
treatment records from Dr. Craig Smith, 
as well as from any doctors who treated 
him for his lumbar spine complaints.  
Based on the Veteran's response, attempt 
to procure copies of all records from all 
identified treatment sources.  All 
attempts to secure this evidence must be 
documented in the claims file by the RO.  

If, after making reasonable efforts to 
obtain these records, the RO is unable to 
secure same, the RO must notify the 
Veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claims.  
The Veteran and his representative must 
then be given an opportunity to respond.  

2.  If any additional evidence received 
shows a current cervical spine or lumbar 
spine disorder, have the file reviewed by 
a VA examiner and request that an opinion 
be given as to whether there is a 50 
percent probability or greater that any 
diagnosed cervical spine and/or lumbar 
spine disorder is related to the 
Veteran's military service.  

The claims file and a copy of this remand 
must be made available to the examiner 
for review and the examiner must indicate 
in the examination report that this has 
been accomplished.  The examiner should 
provide a rationale for any opinion 
provided, and reconcile any opinion with 
any contradictory evidence of record. 

If examination of the Veteran is 
necessary, such should be arranged. 

3.  Schedule the Veteran for a 
psychiatric examination, with an 
appropriate examiner, to determine the 
nature and etiology of any psychiatric 
disorder.  The claims file and a copy of 
this remand must be made available to the 
examiner for review and the examiner must 
indicate in the examination report that 
this has been accomplished.  All 
indicated tests and studies should be 
accomplished.  

Based on a review of the claims file and 
the clinical findings of the examination, 
the examiner is requested to provide a 
multi-axial diagnosis corresponding to 
all psychiatric disorders found.  The 
examiner is also requested to offer an 
opinion as to whether there is a 50 
percent or greater probability that any 
currently diagnosed disorder was 
initially manifested in service or is 
otherwise related to service.  

The examiner should provide a rationale 
for any opinion provided, and reconcile 
any opinion with any contradictory 
evidence of record.

4.  Notify the Veteran that it is his 
responsibility to report for the 
scheduled VA examination, and to 
cooperate in the development of the 
claims.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claims.  
38 C.F.R. §§ 3.158, 3.655 (2009).  In 
the event that the Veteran does not 
report for any  scheduled examinations, 
documentation must be obtained which 
shows that notice scheduling the 
examination(s) was sent to the last 
known address.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.  
Copies of all documentation notifying 
the Veteran of any scheduled VA 
examinations must be placed in the 
Veteran's claims file.

5.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the examination reports.  
If the requested reports do not include 
fully detailed descriptions of pathology 
and all test reports, specific studies or 
adequate responses to the specific 
opinions requested, the reports must be 
returned for corrective action.  38 
C.F.R. § 4.2 (2009); See also Stegall v. 
West, 11 Vet. App. 268 (1998).

6.  Following completion of the above, 
and the implementation of any further 
development deemed necessary, the claims 
should be readjudicated.  If any benefit 
sought is not granted, the Veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The claims should be returned 
to the Board as warranted.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


